LAW OFFICES Silver,Freedman&Taff,L.L.P. A LIMITED LIABILITY PARTNERSHIP INCLUDING PROFESSIONAL CORPORATIONS 3, N.W., SUITE 100 WASHINGTON, D.C. 20007 PHONE: (202) 295-4500 FAX: (202) 337-5502 WWW.SFTLAW.COM June 14, 2011 Board of Directors Capitol Federal Financial, Inc. 700 Kansas Avenue Topeka, Kansas66603 Members of the Board: We have acted as counsel to Capitol Federal Financial, Inc., a Maryland corporation (the “Corporation”), in connection with the preparation and filing with the Securities and Exchange Commission of a Registration Statement on Form S-8 under the Securities Act of 1933 (the “Registration Statement”) relating to 372,349 shares of the Corporation’s common stock, par value $.01 per share (the “Common Stock”), to be offered pursuant to the Capitol Federal Financial 2000 Recognition and Retention Plan (the “RRP”). In this connection, we have reviewed originals or copies, certified or otherwise identified to our satisfaction, of the RRP, the Corporation’s charter and bylaws, resolutions of the Corporation’s Board of Directors, the Amended Plan of Conversion and Reorganization of Capitol Federal Savings Bank MHC, the Agreement and Plan of Merger by and among Capitol Federal Financial, Capitol Federal Savings Bank and Capitol Federal Financial, Inc. and such other documents and corporate records as we have deemed appropriate for the purpose of rendering this opinion. Based upon the foregoing, it is our opinion that: 1. The shares of Common Stock being so registered have been duly authorized. 2. Such shares will be, when and if issued, sold and paid for as contemplated by the RRP, legally issued, fully paid and non-assessable shares of Common Stock of the Corporation. We hereby consent to the inclusion of this opinion as Exhibit 5 to the Registration Statement.In giving this consent, we do not admit that we are within the category of persons whose consent is required under Section 7 of the Securities Act of 1933, as amended, or the rules and regulations of the Securities and Exchange Commission thereunder. Very truly yours, /s/SILVER, FREEDMAN & TAFF, L.L.P. SILVER, FREEDMAN & TAFF, L.L.P.
